 In the Matter of CELLUPLASTIC CORPORATIONandUNITEDGAS, COKEAND CHEMICALWORKERS OFAMERICA, C. I. O.Case No. P -R-5O 6.Decided Janv ry 20, 1945Mr. Milton J. Levy,of New York City,.for,the Company.Rothbard d Talisman, by Mr. Bernard Cherny,of Newark, N. J.,for the CIO.Mr. Elias Lieberman,of New York City, for the AFL.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke and ChemicalWorkers of America, C. I. 0., herein called the CIO, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Celluplastic Corporation, Newark, New Jersey, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Richard J. Hickey,Trial Examiner.Said hearing was held at Newark, New Jersey, onDecember 8, 1944.The Company, the CIO, and Plastic Button &NoveltyWorkers Union, Local 132, International Ladies' GarmentWorkers Union, A. F. L., herein called the AFL, appeared and par-ticipated.All- parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and 'to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCelluplasticCorporation, a New Jersey corporation having itsprincipal office and place of business in Newark, New Jersey, is engaged60 N. L. R B., No. 33.172 CELLUPLASTIC CORPORATION173in the manufacture,sale,and distribution of plastic products.During the period from December 1,1943, to November 30, 1944, theCompany purchased raw materials,principally plastics,valued in ex-cess of $250,000, of which approximately 5 percent was shipped to theCompany's plant from points outside the Stateof NewJersey.Inthe same period,the Company sold fabricated products,mostly plasticcontainers and molded plastic specialties,of a value in excess of$1,000,000, approximately 90 percent of which was transported toplaces outside the State of New Jersey.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.Plastic Button & Novelty Workers Union, Local 132, InternationalLadies' Garment Workers Union, affiliated with the American Feder-ation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Company has refused the CIO's request that it be recognizedas the bargaining representative for the Company's employees becauseof a presently existing, unexpired contract with the AFL.Bargaining relations between the AFL and the Company beganon June 11, 1941, when the parties executed a contract for a 2-yearperiod to expire on June 30, 1943. Shortly before the expiration ofthis agreement, the parties signed a second 2-year contract to ter-minate on June 30, 1945. Thereafter, on -October 12, 1944, the CIOmade its initial demand for recognition. It is this second unexpiredcontract which both the AFL and the Company claim is a bar to thisproceeding.Since 1939, the AFL has made it an invariable, practice to enterinto 2-year contracts exclusively with plastic fabricating firms whichit has succeeded in organizing.At the present time, the AFL has2-year contracts with the Plastic Products Manufacturers' Associa-tion, a trade association including within its membership 49 indi-vidual firms, and with about 20 independent fabricating companieswhich are not members of the association.At the time of the hearingthe CIO had no contracts with any plastic fabricating firm in themetropolitan area.We are of the opinion that a collective bargaining contract for a2-year period is one of reasonable duration, where, as here, there is 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth a history of bargaining on such basis, and a prevailing practiceof firms in the industry to enter into collective bargaining contractsfor a like period.' Since the petition of the CIO was filed subsequentto the execution of the presently existing contract which will notexpire for almost 6 months, we find that no question has arisen con-cerning the representation of employees of the Company.We_ shall,therefore, dismiss the petition without prejudice to the right of theCIO to file another petition within a reasonable time prior to June30, 1945, the date on which the present contract terminates.ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of Celluplastic Corporation, Newark, New Jersey, filedby United Gas, Coke and Chemical Workers of America, C. I. 0., be,,and it hereby is, dismissed.1 See`Matter of West Virginia Coal & Coke Corporation,58 N. L.R. B1;Matter ofOwens-Illinois PacificCoastCo.,36-N. L R. B. 990.